39 A.3d 904 (2012)
425 Md. 208
ERIE INSURANCE EXCHANGE
v.
ESTATE OF Jeanne REESIDE.
No. 98, September Term, 2011.
Court of Appeals of Maryland.
March 7, 2012.
Edward J. Brown (Law Office of Edward J. Brown, LLC, Ellicott City, MD), on brief, for petitioner.
Clifton M. Count (Jackson & Campbell, P.C., Washington, DC), on brief, for respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, ADKINS, BARBERA, and McDONALD, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 7th day of March, 2012,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.